IN THE SUPREME COURT OF TEXAS
                                                  ══════════
                                                    No. 16-0498
                                                  ══════════

                                      JEFFERSON COUNTY, TEXAS, PETITIONER,

                                                           v.


                   JEFFERSON COUNTY CONSTABLES ASSOCIATION, RESPONDENT

                   ══════════════════════════════════════════
                                 ON PETITION FOR REVIEW FROM THE
                       COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF TEXAS
                   ══════════════════════════════════════════


           JUSTICE BOYD, joined by JUSTICE JOHNSON, dissenting.

           Deputy constables provide important law-enforcement services to the communities they

serve. But the policy decision to grant them authority to engage in collective bargaining belongs

to the Legislature, not this Court. The Legislature has granted that authority only to “fire fighters”

and “police officers.”1 Under Texas law, deputy constables are not “police officers” any more than

police officers are deputy constables. Essentially for the reasons the Beaumont and San Antonio

Courts of Appeals have explained,2 I do not agree with the Court’s holding that deputy constables

are “police officers” under the Collective Bargaining Act.




                                               
           1
               TEX. LOC. GOV’T CODE §§ 174.023, .051(c); see also TEX. GOV’T CODE § 617.002(a), (b).
           2
           See Jefferson Cty. v. Stines, 523 S.W.3d 691, 713–19 (Tex. App.—Beaumont 2017, pet. filed); Wolff v.
Deputy Constables Ass’n of Bexar Cty., 441 S.W.3d 362, 366 (Tex. App.—San Antonio 2013, no pet.); City of San
Antonio v. San Antonio Park Rangers Ass’n, 850 S.W.2d 189, 192–93 (Tex. App.—San Antonio 1992, writ denied).



            
            



           Texas law consistently recognizes that deputy constables serve their communities as

“peace” officers, but it never equates them with “police” officers and instead consistently refers to

the two separately.3 Texas statutes refer to a variety of “police departments,” including municipal

police departments,4 school district police departments,5 campus police departments,6 and even—

in certain counties—a sheriff’s “county police force,”7 but no Texas statute ever refers to a

constable’s office as a “police department” or “police force.” To the contrary, although Texas

statutes consistently include police departments, sheriffs’ offices, and constables’ offices within

the broader category of “law enforcement agencies,” they unfailingly distinguish between the three

types of entities.8

                                               
          3
            See, e.g., TEX. CODE CRIM. PROC. art. 2.12(2), (3) (separately listing deputy constables and police officers
as two types of “peace officers”), art. 2.123(a) (permitting “peace officers” to serve as “adjunct police officers,” but
only if they obtain additional authorizations), art. 18.21 § 1(2)(B), (C) (separately listing deputy constables and police
officers as two types of “authorized peace officer[s]”), art. 18B.001(1)(B), (C) (same), art. 42A.751(b) (referring
separately to a “police officer” or “other officer with the power of arrest”); TEX. EDUC. CODE §§ 37.203(a)(6)(H)
(referring separately to a “school district police officer” or a “peace officer whose primary duty consists of working
in a public school”), 51.203(e) (requiring peace officer commissioned as a “campus peace officer” to be a “certified
police officer”); TEX. GOV’T CODE § 660.209(a) (referring separately to “police officers and other peace officers”);
TEX. HUM. RES. CODE § 243.051(a)(1) (referring separately to a “constable” or a “police officer”); TEX. LOC. GOV’T
CODE §§ 141.008(a-2)(1) (referring to peace officers who “are not members of a police department covered by a
collective bargaining agreement”), 306.040(c) (permitting authorized “special park police officer” to perform service
“that may be performed by a sheriff, constable, or other peace officer”), 324.066(b) (referring separately to “police
officer, constable, sheriff, or other law enforcement officer”), 362.001(2) (separately referring to “police officer” and
“deputy constable” as two types of “law enforcement officer[s]”); TEX. OCC. CODE §§ 1704.302(a) (referring
separately to “police officer” and “constable”), .304(b) (same); TEX. TRANSP. CODE § 621.401(5), (6) (referring
separately to “police officer” and “constable or deputy constable”).
           4
               See TEX. CODE. CRIM. PROC. art. 5.05(c).
           5
               See TEX. EDUC. CODE § 37.015(a).
           6
               See id. § 51.212(f).
           7
            See TEX. LOC. GOV’T CODE § 85.006 (authorizing sheriffs of certain counties to appoint a “county police
force” and deputize “police officers” to serve on the force); see also TEX. CODE CRIM. PROC. art. 49.25 § 7 (referring
to a “city or county police department”).
           8
           See, e.g., TEX. TRANSP. CODE §§ 683.001(3) (defining “law enforcement agency” to include “the police
department of a municipality” or of an “institution of higher education” or to “a sheriff or constable”), 721.005(b)(1)
(referring separately to a “police department,” “sheriff’s office,” and a “constable’s office”).


                                                            2
            



           Deputy constables may “regularly serve[] in a professional law enforcement capacity,” but

they provide that service as employees of the constable’s office, not as employees of “the police

department of a political subdivision.”9 Nothing in the Collective Bargaining Act even suggests

that it defines or uses the terms “police officer” and “police department” differently than the other

Texas statutes that consistently use those terms. Because the Collective Bargaining Act applies

only to fire fighters and police officers, it does not apply to deputy constables. If the Legislature

had intended to permit deputy constables—or even all peace officers—to engage in collective

bargaining, it could, should, and would have said so.

           Because the Court holds otherwise, I respectfully dissent.



                                                              _____________________
                                                              Jeffrey S. Boyd
                                                              Justice

Opinion delivered: April 13, 2018

            




                                               
           9
               TEX. LOC. GOV’T CODE § 174.003(3) (emphasis added).



                                                         3